Case 1:14-cv-02887-JLK-MEH Document 368-1 Filed 07/02/21 USDC Colorado Page 1 of 3




                    EXHIBIT A
   Case 1:14-cv-02887-JLK-MEH Document 368-1 Filed 07/02/21 USDC Colorado Page 2 of 3



Mangels, Nick (LAA-Den)

From:                                                                                                                      Angela Nicolavo <Angela_Nicolavo@wawd.uscourts.gov>
Sent:                                                                                                                      Monday, June 28, 2021 4:37 PM
To:                                                                                                                        Mangels, Nick (LAA-Den)
Cc:                                                                                                                        Scheffey, Adrienne (Assoc-Den)
Subject:                                                                                                                   Re: Rough Draft Transcripts



[External to Akerman]

You are correct. I will file the transcript in ECF and it would be available to the public after 90 days.

I wouldn’t give anyone else a rough. I do it for attorneys involved in trial and the judge and law clerks.

No one has contacted me for a rough draft. A political science professor contacted me for a copy of jury voir dire and
opening instructions. I haven’t provided it yet.

Does that help?

Get Outlook for iOS

From: nick.mangels@akerman.com <nick.mangels@akerman.com>
Sent: Monday, June 28, 2021 3:26:16 PM
To: Angela Nicolavo <Angela_Nicolavo@wawd.uscourts.gov>
Cc: adrienne.scheffey@akerman.com <adrienne.scheffey@akerman.com>
Subject: RE: Rough Draft Transcripts

CAUTION - EXTERNAL:

Hi Angela!

Can you confirm for me that the public should only have access to the final trial transcripts and not the rough
copies? Can you also confirm that any party requesting the rough drafts are given the same instructions regarding citing
the rough draft in their briefs?


Nick Mangels
Legal Administrative Assistant
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2541 | T: 303 260 7712
nick.mangels@akerman.com




     To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
     A k erman Lo go




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the individual or
entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you have received this



                                                                                                                                                  1
   Case 1:14-cv-02887-JLK-MEH Document 368-1 Filed 07/02/21 USDC Colorado Page 3 of 3

communication in error and then delete it. Thank you.


From: Angela Nicolavo <Angela_Nicolavo@wawd.uscourts.gov>
Sent: Wednesday, June 2, 2021 9:23 AM
To: Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>
Subject: RE: Rough Draft Transcripts

[External to Akerman]

Hi, Nick,
I can get you the rough drafts at the end of the day. I’m sure you know this already, so my apologies for repeating. The
roughs can be used for trial prep but can’t be quoted from or any portion attached to a brief. If you need to use a
transcript for that purpose, I will need to do an original certified transcript. As you will see, a rough draft is a quick scan
through the transcript to make sure it is useable, but it will have typos etc throughout.

Would it be possible to provide me the emails of everyone you want to get the rough at the end of the day?

Thank you,
Angela
 CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
 attachments or clicking on links.




                                                               2
